—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 21, 1998, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied that branch of the defendant’s omnibus motion which was to suppress physical evidence. The determination rested largely upon its assessment of the credibility of the testifying officer and is entitled to great deference (see, People v Prochilo, 41 NY2d 759). Since the Supreme Court’s conclusion is amply supported by the credible evidence adduced at the suppression hearing, it will not be disturbed (see, People v Garafolo, 44 AD2d 86; see also, People v Pena, 242 AD2d 545; People v Wilmot, 204 AD2d 750; People v Shin, 192 AD2d 684). Joy, J. P., Sullivan, Friedmann and H. Miller, JJ., concur.